Citation Nr: 1427662	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-26 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy, upper extremities and lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2006, the RO denied a claim for service connection for peripheral neuropathy of the extremities.  The Veteran, through his representative in the United States House of Representatives, disagreed with that decision in February 2007.  The letter from the Veteran's representative in Congress was interpreted as a request to reopen the claim, and the Veteran was advised to submit new and material evidence.  The Veteran submitted additional lay statements, and the claim was reopened and denied.  Appeal of that denial was perfected in August 2008.

The Board remanded this case for additional development in June 2012 including obtaining additional private medical evidence and a VA medical opinion.  The case is now returned for appellate review.


FINDING OF FACT

It is at least as likely as not that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities first developed during the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy, upper extremities and lower extremities are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for peripheral neuropathy of the upper and lower extremities.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he has peripheral neuropathy as a result of exposure to Agent Orange during his service in Vietnam.  He has submitted statements from himself as well as friends and family who knew him since his military service attesting to the continued experiences of muscle twitching and cramps in his hands and legs.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic disabilities, including organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In addition if a veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain diseases, including early onset peripheral neuropathy shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  

Effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure. The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  To effectuate this change, VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset."  Under these amendments, early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  Rather, early onset peripheral neuropathy must manifest within one year of herbicide exposure, for presumptive purposes. 78 Fed. Reg. 54763 -01 (Sept. 6, 2013).

Even if service connection is not warranted under one of the presumptive regulations, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

At the outset, the Board notes that the Veteran's DD-Form 214 shows that he was a Combat Engineer during his military service and earned in pertinent part the Vietnam Campaign Medal with device for his 11 months and 25 days of Foreign Service.  The RO conceded that the evidence of record supports that the Veteran served on the ground in the Republic of Vietnam.  Therefore, exposure to Agent Orange in service is conceded.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The Veteran's service treatment records are negative for any findings related to peripheral neuropathy.  However, experiencing leg cramps, numbness, tingling, and muscle twitching in the arms and legs is found to be capable of lay observation, and thus his statements constitute competent evidence.  The United States Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran's statements with respect to his symptoms of leg cramps, muscle twitching, numbness, and tingling in his hands and feet since service are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has consistently submitted statements on medical records and written statements that he experienced these symptoms since service.  The Veteran's lay statements with respect to his complaints of leg cramps, muscle twitching, numbness, and tingling in his hands and feet since service are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, the Veteran submitted a May 2005 private medical opinion from Dr. L.M.S., who noted that the Veteran was first consulted in March 2005 with complaints of leg cramps, muscle twitching with fasciculations, and numbness and tingling in his extremities.  He also had a history compatible with nocturnal myoclonus.  It was noted that a noninvasive work-up ruled out all treatable causes of the above symptoms.  It was further noted that the Veteran's history was consistent with exposure to Agent Orange while he was in service in Vietnam.  Dr. L.M.S. thus noted that it was his medical/ neurological opinion that the Veteran was suffering from a small fiber peripheral neuropathy as a result of Agent Orange exposure during the time he served in the military.  The doctor signed the letter noting that, among other titles, he was the Medical Director of the Northern Indiana Neurological Institute Adjunct Staff in the Department of Neurology.  

In September 2007, Dr. L.M.S. submitted another statement that the Veteran suffered from a painful small fiber neuropathy secondary to exposure Agent Orange when he was in Vietnam.  It was noted that his symptoms started five to six months after discharge from the service.  The doctor further noted that "I did see him in neurologic consultation shortly thereafter and a presumed diagnosis of possible multiple sclerosis was made at that time."  The doctor indicated that follow-up was not undertaken because the Veteran was fairly stable with his symptomatology, which persisted and at that time there was no effective medication available for MS.  The doctor further noted that he re-evaluated the Veteran in September 2006 because of persistence of symptoms and changed the diagnosis to small fiber neuropathy secondary to exposure to Agent Orange when he was in Vietnam.

The Board remanded the case, in part, so that treatment records pertaining to the time when Dr. L.M.S. stated that he evaluated the Veteran soon after service could be provided.  However, the Veteran did not respond to the RO's request.

An August 2012 VA medical opinion was provided by a Registered Nurse that the Veteran's peripheral neuropathy was less likely than not incurred in or caused by military service, because there was no objective data to support a neurologic condition, which had been present, chronic, and continuous since the Veteran's service in Vietnam.  The examiner noted that subjective data provided by the Veteran were that symptoms presented during service and after discharge.  However, the examiner found that symptoms, which the Veteran provides were not those which are usually present in Agent Orange exposure, and do not fall within the guidelines of being acute within the first 6 to 10 months of exposure and resolving within 24 months, nor did it appear to have been disabling in the initial period onset.

In evaluating the medical evidence, while the VA examiner addressed why she did not believe the Veteran's peripheral neuropathy was considered the type of early onset peripheral neuropathy that is presumptively related to Agent Orange exposure or otherwise presumptively related to service, the VA medical opinion does not specifically address the Veteran's contention that his peripheral neuropathy first manifested in service (and is directly related to service).  As noted, even if the Veteran does not have the type of peripheral neuropathy that is presumptively related to Agent Orange exposure, or did not first manifest within one year of discharge to a compensable degree, this does not preclude him from establishing service connection on a direct basis, either through demonstrating continuity of symptomatology since service under 38 C.F.R. § 3.303(b), or with medical evidence after service establishing  a relationship between the peripheral neuropathy and service under 38 C.F.R. § 3.303(d).  

The examiner appears to discount the Veteran's statements regarding continuity of symptomatology since service by stating that there was no objective medical evidence to support his statements.  While lack of contemporaneous records may be a factor to consider in addressing the probative value of lay statements, it cannot be the only factor in undermining the credibility of a lay statement.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (noting that "evidence of a prolonged period without medical complaint" may be considered in determining whether a claimant's condition is related to service).  Moreover, as noted above, the Board has determined that the Veteran's statements regarding continuity of symptomatology are competent and credible.  Therefore, for the examiner to base her opinion on the lack of medical evidence showing continuity of symptoms since service means the opinion is based on an inaccurate factual premise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (If an examiner renders a negative opinion based on the absence of treatment or complaints in service or since service, and 1) there is competent lay evidence of in service incurrence or continuity of symptomatology since service, and 2) the Board has found the lay evidence credible; then the opinion is based on an inaccurate factual premise because there is evidence of in service complaints and/or post service complaints.). 

The private doctor, Dr. L.M.S. noted in September 2007 that he had seen the Veteran soon after his military service and diagnosed the Veteran with MS, though this was later changed to a diagnosis of small fiber peripheral neuropathy.  The records associated with this treatment are not in the claims file, as discussed.  However, even if the doctor was only basing the medical opinion on the Veteran's recitation of his medical history, this would not be an inaccurate factual premise if that recitation is an accurate portrayal of the Veteran's medical history.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  As noted, the Veteran has submitted consistent competent and credible statements regarding continuity of symptomatology since service.  Dr. L.M.S. has found that the Veteran's small fiber neuropathy is secondary to his exposure to Agent Orange.

In weighing the favorable medical opinion, the conceded exposure to Agent Orange in service, and the statements from the Veteran regarding chronic symptomatology of peripheral neuropathy for many years, the Board finds that the evidence is relatively equally balanced in terms of whether the Veteran has peripheral neuropathy of the upper and lower extremities related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for peripheral neuropathy of the upper and lower extremities is warranted.


ORDER

Entitlement to service connection for peripheral neuropathy, upper extremities and lower extremities is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


